DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-9, 11-19, and 25 are canceled.  Claims 10, 20-24, and 26 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 10, 20-24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection is maintained for reasons of record.  For convenience, the rejection is repeated below.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the nature of the invention is complex and unpredictable, involving the effects of complex biological molecules on diseases physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
Specifically, the claims are directed to methods of reducing vascular calcium levels in a subject diagnosed with vascular calcification, the methods comprising administering an ActRII inhibitor to the subject, wherein the ActRII inhibitor is a polypeptide comprising a fragment of the extracellular domain of ActRIIB (aa 22-131 of SEQ ID NO: 28 with an L79D substitution), a linker, and an Fc peptide.  The claims are narrow with respect to the required ActRIIB sequence, but broad with respect to the linker and Fc peptide.
Detailed guidance in the instant specification, the working examples of the instant specification, and the state of the art establishes that similar constructs based on ActRIIA have a positive effect on vascular calcification.  These methods have been claimed in parent patent US 10,195,249 B2.  See also Agapova et al. (2016, Kidney International 89:1231-1243).  However, the instant specification does not provide any working examples supporting enablement of the claimed methods wherein the ActRII inhibitor is based on ActRIIB.  While there is detailed guidance how to make the recited construct, there is no detailed guidance regarding how to administer the ActRIIB construct to achieve a positive effect on A constructs cannot be extrapolated to potential results achievable with ActRIIB constructs.  For example, Sako et al. (2010, J. Biol. Chem. 285 (27):21037-21048) teach a construct meeting the structural limitations of the ActRII inhibitor recited in claim 26, and show that such a construct no longer binds activin A, and binds GDF-11 at only half the affinity.  See Figure 5 and Table 2.  Other groups have established that activin has activity in vascular calcification.  See Nordholm et al. (2019, Eur. J. Physiol. 471:1079-1094).  Accordingly, the ordinary skilled artisan would not expect the ActRIIB constructs to have a similar effect on vascular calcification as ActRIIA constructs. 
 Due to the large quantity of experimentation necessary to determine how to use ActRIIB constructs to achieve a positive therapeutic effect on vascular calcification, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the art (see Agapova et al., Sako et al., and Nordholm et al.), the unpredictability of the effects of complex biological molecules on diseased physiological systems, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.  

Applicant’s arguments (pp. 4-6, remarks received 19 January 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant reviews the legal requirements for enablement and urges that the specification provides a sufficient amount of guidance how to make the claimed ActRII signaling inhibitor and verify its effects in vascular calcification.  Applicant refers to paragraphs [00099]-[00155] as describing the claimed ActRII signaling inhibitor and paragraph [00191] as teaching how the ActRII signaling inhibitors can be modified and tested for their activity.  Applicant  further refers to paragraph [00125] as describing the claimed ActRII inhibitor and contends that the ordinary skilled artisan could make the claimed ActRII signaling inhibitor without undue experimentation and then test it for activity on vascular calcification.  Applicant refers to assays to test vascular calcification at [00178]-[00187].  Applicant concludes that an analysis of the Wands factors requires the opposite conclusion as alleged by the USPTO, and that undue experimentation would not be required in view of the disclosure of the subject application.  Applicant asserts that, based on the disclosure of the subject application and the general knowledge of the pertinent art, persons of ordinary skill in the art can easily prepare the ActRII signaling inhibitors of the claimed invention and verify their effects on vascular calcification.
Applicant’s arguments have been fully considered but are not found to be persuasive for the following reasons.  As discussed in the previous Office action, “make and test” is not the legal standard for enablement. Rather, the courts have determined that the following factors are to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).  In the instant case, while (1) the amount of experimentation required is low (i.e., the “make and test” approach); (6), the relative skill of those in the art is high; and (8) the breadth of the claims is narrow, these are the only factors which favor enablement of the claimed invention.  All of the other factors point to a determination that the claimed B as claimed (factor (3)).  The nature of the invention is complex, involving the activity of biological molecules on diseased physiological systems (factor (4)).  Perhaps most importantly, the state of the art (factor (5)) contradicts the assertions made in the specification.  As discussed in the previous Office action, the state of the art established that constructs based on ActRIIB do not have the same ligand binding affinities as those based on ActRIIA, and thus the effects achieved with ActRIIA constructs cannot be extrapolated to potential results achievable with ActRIIB constructs. The previous Office action cited Sako et al. (2010, J. Biol. Chem. 285 (27):21037-21048) as evidence in support of this point, wherein Sako et al. teach a construct meeting the structural limitations of the ActRIlB inhibitor now recited in amended claim 10, and show that such a construct no longer binds activin A, and binds GDF-11 at only half the affinity. See Figure 5 and Table 2. Other groups have established that activin has activity in vascular calcification. See Nordholm et al. (2019, Eur. J. Physiol. 471:1079-1094). Accordingly, the ordinary skilled artisan would not expect the ActRIIB constructs to have a similar effect on vascular calcification as ActRIIA constructs.  Finally, the art, as evidenced by Sako et al., shows that a biological molecule must be tested for activity; there is a high degree of unpredictability (factor (7)).  Thus, consideration of the evidence as a whole (the prior art’s scientific data predicting a lack of activity versus the specification’s unsupported assertions of activity) leads to a conclusion that the claimed methods would not have the desired effect on vascular calcification, absent evidence to the contrary.  Accordingly, upon a fresh consideration of all of the factors and evidence of record, the claims are found to lack enablement.

Conclusion
No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
14 February 2022